Title: To John Adams from the Board of Treasury, 25 July 1787
From: Board of Treasury
To: Adams, John


          
            Sir. —
            Board of Treasury July 25th: 1787.
          
          We are favor’d with your Letter of the 8th: of May last, transmitting Protests for Non Acceptance of the two Bills of Exchange for 75,000 Florins; drawn by Constable Rucker & Co. of New York on their Partner Mr. John Rucker of London— From the Solidity of the

House by whom the Bill was drawn (being in Partnership with Mr. Robert Morris of Phila.) we had not the most distant Apprehension of any Disappointment in this Remittance; you may therefore judge of our Surprise, and Mortification; when previous to the Receipt of your Letter, we heard of Mr: Ruckers Arrival in this City— It gives us Pleasure to inform you that this Gentleman is returned by Direction of Mr. Morris, to take up the Bills drawn on him; and that we have the fullest Assurance, from the House, that Effectual Measures will be adopted for Paying the Bills remitted to you when they become due— We are glad you changed your first Intentions of transmitting the Original Bills; you will be pleas’d to have them presented for Payment, when at Maturity—
          Your Communications to Congress on the Subject of the Loan you have Effected, in Consequence of this and other Circumstances for one Million of Florins, having been referred to this Board; we have agreed on a Report, approving of the same, and recommending an Immediate Ratification—As soon as the Determination of Congress is made known to us, you shall be acquainted with the Result—
          We have the Honor to be with Esteem, / Your Obedt: Humble Servts:
          
            Samuel OsgoodArthur Lee
          
        